Citation Nr: 1747543	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right foot disorder.

5. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
 
Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for left foot, left ankle, left knee, right knee, and right foot disabilities.

In August 2016, the Board denied service connection for the issues listed on the cover page (a claim for service connection for a back disability was remanded by the Board and subsequently adjudicated by an August 2017 Board decision.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court vacated the Board's August 2016 denial of service connection and remanded the appeal for compliance with a Joint Motion for Remand (JMR). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral foot, bilateral knee, and left ankle disorders as a result of his active duty military service.  Specifically, the Veteran testified that while in service he rolled his ankle stepping off of an aircraft carrier.  He recalled the ankle swelling up and being wrapped and having the medical officer send him on his way.  Additionally, the Veteran testified that he believes that he has bilateral knee and foot disorders as a result of wear and tear from significant climbing with heavy gear while in service.  

The Veteran's service treatment records are missing with the exception of his entrance and separation exams.  The Veteran's entrance examination notes bilateral hallux valgus with overriding second toes bilaterally and genu varum (mild).  These notations are absent from the Veteran's separation examination, which failed to note any orthopedic impairment.   

The Veteran testified that he first sought treatment approximately twenty years after his separation from service, which he attributed to a lack of medical insurance.  

The post-service medical records do not appear to specifically diagnose any ankle, foot, or knee disabilities.  In a 2006 private treatment record, the Veteran was noted to have full range of motion in all joints, with no instability, and no effusions.  He was noted to be obese.  Private treatment records also note that the Veteran was involved in multiple motor vehicle accidents in the 1990s.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The examiner should diagnose any current left ankle disability, left and/or right foot disability, and any left and/or right knee disability.  

If a current foot, ankle or knee disability is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent or greater) that such diagnosed disability either began during or was otherwise caused by his military service.  Why or why not? 

In providing this opinion, the examiner should consider the Veteran's statements about his in-service ankle injury and exertions credible.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




